Case 3:20-cv-01101-SI                       Document 1-13                        Filed 07/08/20                 Page 1 of 1




                                            EXHIBIT 13




                                                                                                                     r"v
                                                                        ft                                                          01
                                                                                   ;™.„       %   *,   a

                                                                                                               IS"

                                                                  :;v
                                                                                                                                                 V
                                                                                                                £;
                                                                                                                     ^         s    o
                                                                                                                                   v>
                                                                                                                                    '•>;

                                                                                                                          »



                                                          ,^-
                                                                                                                           0                     8
                                                                                                  nn
                                                                                                                                                 5
                       T»                                         JP                                                 1™
                                                                                                                                           \ .


                                                         Sr                                                                J
                                 I * ^               \
            1^!                  L--                                                                                               <; .;

                                                                                                  is                       ih
                   1

                                                     r
\a>
                                                                                                               *v                            is
*£•• 'x ^
 >-


      •>. \> ^                                           >
                                              w                              [
                                       40            V,
                            rl
                                        k     _.«•                               * #
                                                                                                           V

                                                                                          A
                                                                                                           I

                                                                                     1
      Wi-          K
                   Kv
                    * .
                        ft
                        T



       r^"%

                                                              k




              ss
                                             fc'^V




                                                                                                           PPI
  B
